ORDER

PER CURIAM.
Defendant appeals from a judgment entered by the trial court after a jury found him guilty of attempted forcible rape, in violation of Section 566.030, RSMo (2000), domestic assault in the third degree, in violation of Section 565.074, RSMo (2000), and false imprisonment, in violation of Section 565.130 RSMo (2000). The court sentenced him as a prior and persistent offender to concurrent terms of sixteen years on the attempted forcible rape, one year on the domestic assault, and one year on the false imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles *879of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).